customers. But this time, he asserted causes of action for wrongful
                interference with prospective economic advantage and damages sustained
                as a third-party beneficiary—both based upon the contractual relationship
                between Venetian and its customers. Following a motion from the
                Venetian, the district court dismissed the complaint with prejudice on the
                basis of claim preclusion. We affirm.


                            We subject a district court order granting an NRCP 12(b)(5)
                motion to dismiss to rigorous review.       Sanchez v. Wal-Mart Stores, Inc.,
                125 Nev. 818, 823, 221 P.3d 1276, 1280 (2009). We accept the non-moving
                party's factual allegations as true, drawing every reasonable inference in
                his or her favor, id., but we apply a de novo standard of review to all
                questions of law, including decisions applying claim or issue preclusion
                principles, Bonnell v. Lawrence, 128 Nev. „ 282 P.3d 712, 716
                (2012).
                            Claim preclusion applies when three elements are present: (1)
                the parties or their privies are the same, (2) the final judgment is valid,
                and (3) the subsequent action is based on the same claims or any part of
                the original claims that were or could have been brought in the initial
                action. Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1054, 194 P.3d
                709, 713 (2008). Here, the district court correctly applied Five Star and
                held that Csomos's complaint was barred by claim preclusion.
                            Both parties agree that the first Five Star element is not at
                issue because the parties in Csomos / and Csomos // are the same.
                            The second element is also satisfied because the district court
                and this court decided Csomos / on the merits. Csomos argues that the
                judgments in Csomos / were not valid because neither the district court

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                nor this court properly considered the claims in his amended complaint.
                This court disapproves of Csomos's attempt to benefit from his
                unapologetic disregard of court rules. But even if we were to assume the
                orders in Csomos / are problematic, "whether a decision is correct does not
                affect its preclusive effect."   Five Star, 124 Nev. at 1057 n.41, 1059, 194
                P.3d at 714 n.41, 715 (discussing Reed v. Allen, 286 U.S. 191, 200 (1932)).
                             Finally, the third element is met because the core issue in
                both cases is the same: whether an in-suite dining server is entitled to a
                portion of the service charges Venetian collects from its customers. Both
                cases involve the same parties and there is no reason that Csomos could
                not have brought the two purportedly "new" claims in Csomos I. The fact
                that Csomos raised the issues in his first amended complaint
                demonstrates that he was aware of the issues and apparently believed
                they related to his initial complaint. Csomos failed to amend his
                complaint properly, but just because Csomos did not "avail himself of
                opportunities to pursue his remedies in the first proceeding" does not
                change the fact that Csomos could have brought the "new" claims in
                Csomos I.     Five Star, 124 Nev. at 1058, 194 P.3d at 715 (internal
                quotations omitted).
                             Thus, because all three Five Star elements apply, the district
                court properly dismissed Csomos's complaint.


                             Even if claim preclusion did not apply, dismissal is still
                appropriate because the statute of limitations bars Csomos's claims.
                Under NRS 11.190, an action upon a contract, obligation, or liability is
                subject to a four-year statute of limitation. Here, Csomos worked for
                Venetian until September 18, 2007, and he filed the complaint in Csomos

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                II on September 21, 2011. Thus, Csomos filed his complaint more than
                four years later than the last possible day that his claims could have
                arisen,' and accordingly his claims are barred.
                             Therefore, for both of the aforementioned reasons we affirm
                the district court order dismissing Csomos's complaint with prejudice.
                             It is so ORDERED. 2




                                                   Gibbons




                                                   Douglas


                                                   /
                                                    -
                                                   Saitta




                      1 Csomos   sug gests that a six-year limitation applies to his third-
                party beneficiary claim because the contract was based on a writing. Even
                if this were true, Csomos failed to state a claim upon which relief can be
                granted because nothing in the record demonstrates that Venetian and its
                customers entered into a contract with the clear intent to benefit banquet
                services. Lipshie v. Tracy Inv. Co., 93 Nev. 370, 379-380, 566 P.2d 819,
                825 (1977) (explaining the elements a third-party beneficiary must prove).

                      2 We  have carefully considered Csomos's remaining arguments and
                find that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                cc:   Eighth Judicial District Court Dept. 4
                      William C. Turner, Settlement Judge
                      Leon Greenberg Professional Corporation
                      Haygood, Cleveland, Pierce & Thompson, LLP
                      Fox Rothschild, LLP, Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A